69 F.3d 531
NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.SIXTO MILLAN COUVERTIER, et al., Appellants,v.UNITED STATES of America, Appellee.
No. 94-2038.
United States Court of Appeals, First Circuit.
Nov. 9, 1995.

Harry R. Segarra for appellants.
Maria Hortensia Rios Gandara, Assistant United States Attorney, with whom Guillermo Gil, United States Attorney, was on brief for appellee.
Before TORRUELLA, Chief Judge, CYR and LYNCH, Circuit Judges.
PER CURIAM.


1
Following full briefing and oral argument in this appeal from a district court order dismissing plaintiffs' civil action under 19 U.S.C. Sec. 1305 for lack of jurisdiction, we summarily affirm the district court order, without prejudice to any right appellants may have to institute mandamus proceedings to require the institution of a section 1305 proceeding by the United States Attorney, a collateral attack on the forfeiture proceeding in a new civil action premised on federal question jurisdiction, under 28 U.S.C. Sec. 1331, and any other administrative or judicial proceeding for appropriate relief.  The government's so-called "Motion In Compliance With Order Issued On October 6, 1995" is hereby stricken from the record.  The parties shall bear their own costs.


2
SO ORDERED.